Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1 and 7 are rejected under 35 U.S.C. 102a(1) as being anticipated by Xiao ( US 20170339478A1). 


As to Claim 1, Xiao teaches a sound production device( miniature loudspeaker 1, Figures 1 and 2) comprising a housing ( frame 10 having accommodation space 11, [0020]) and a vibration assembly( vibration system 30), the vibration assembly comprising a vibration diaphragm and a voice coil combined and positioned at one side of the vibration diaphragm ( [0022] teaches vibration system 30 includes vibration diaphragm 31 and voice coil 32), [0022]. Regarding the following: wherein the sound production device further comprises a system stabilization component connected with the voice coil (The four-voice coil leads 322 are fixed to the frame 10 and support the voice coil body 321.[0023]); wherein the system stabilization component is comprises a line-like structure formed by winding including a wound metal wire, and comprises a first connection part connected to the voice coil, a deformation part, and a second connection part connected to the housing, Each voice coil lead 322 includes a first connecting portion 3221 connected to the voice coil body 321, a second connecting portion 3222 fixed to the frame 10, and a third connecting portion 3223 connecting the first connecting portion 3221 and the second connecting portion 3222. The third connecting portion 3223 is wound into a helical structure. In this implementation manner, the helical structure is wound and extends in a vibration direction of the vibration system 30, thus the stabilization component are the four- voice coil leads that support the voice coil body 321 and is a wire- like structure wound from metal wire and first connection portion 3221 connected to voice coil main body 321  and a second connection part 3222 fixed to frame 10, a deformation part as the third connection portion 3223 connection first connection part 3221 and second connection portion 3222. Xiao further teaches on [0024] The voice coil body 321 includes an upper end face 321a close to the vibrating diaphragm 31 and a lower end face 321b disposed opposite to the upper end face 321a. In this implementation manner, the first connecting portion 3221 is connected to the lower end face 321b. Since on [0026], Xiao teaches the two-voice coil leads 322 are connected and fixed to the voice coil body 321 by means of gluing or soldering. The voice coil lead 322 not only plays a role of supporting, but also can conduct electricity, thus teaching the system stabilizing component for the voice coil. 
As to Claim 7, Xiao teaches the limitations of Claim 1, and wherein the first connection part ( first connecting portion 3221) the deformation part( third connecting portion 3223) and the second connection part ( second connecting portion 3222) are all continuous structures formed by winding-a wound metal wire [0023] teaches Each voice coil lead 322 includes a first connecting portion 3221 connected to the voice coil body 321, a second connecting portion 3222 fixed to the frame 10, and a third connecting portion 3223 connecting the first connecting portion 3221 and the second connecting portion 3222. The third connecting portion 3223 is wound into a helical structure. In this implementation manner, the helical structure is wound and extends in a vibration direction of the vibration system 30, and the first connection part (first connecting portion 3221) the deformation part (third connecting portion 3223) and the second connection part (second connecting portion 3222) are located on the same plane, (Figure 1, [0023]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 20170339478). 

As to Claim 3, Xiao teaches the limitations of Claim 1, and wherein the deformation part is formed by connecting a plurality of U-bend structures, with adjacent D-bends bending in opposite directions, [0023] a third connecting portion 3223 connecting the first connecting portion 3221 and the second connecting portion 3222. The third connecting portion 3223 is wound into a helical structure and as shown on Figure 1, the connecting portion 3223 is formed by plurality of U-bend structures, but does not explicitly teach adjacent D bends in opposite direction. However, it would have been obvious to one of ordinary skill in the art, before the effecting filing date of the invention to modify the shape of the coil 3223 into a desired structure depending on the shape and size of the first connecting portion 3221 and second connecting portion 3222.  

Allowable Subject Matter
Claims 2, 4-6, 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651